On Rehearing.
[52 Pac. 755.]
Mr. Justice Bean
delivered the opinion.
6. Counsel for the appellant filed a petition for rehearing, in which they say that the court erred “in finding and holding that upon the final settlement of the accounts of Gen. Rufus Ingalls, as executor of the estate of Esther Holladay, deceased, the County Court of Multnomah County ‘ decreed that Ingalls was entitled to a credit on his account as executor for all of the money paid by him as attorney’s fees in the action against the Ben Holladay estate,”’ and they *518insist that this is a mistake apparent from the record. Neither Ingalls’ final account, nor the decree of the county court allowing and settling the same, is a part of the transcript; and our conclusions upon this branch of the case were based upon the findings of the trial court, which passed unquestioned on the hearing here, and the statement made is in accordance with such findings, as we understand them. Counsel insist that the county court, by its decree, on final settlement, disallowed the sum of $1,480 on the claim of Mitchell & Tanner for services rendered in procuring the judgment against the Holladay estate, in a«cordance with their agreement made with Mrs. Holladay. But the findings do not sustain this contention. From these it would seem that no reduction whatever was made in the amount of the claim of Mitchell & Tanner, growing out of their contract with Mrs. Holladay. It was considered and adjuclged to be a valid claim against the estate, and lawfully paid out of the assets; but, because Ingalls was allowed a share of the judgment recovered by them, the court decreed that he should reimburse the estate for the proportionate share of the attorney’s fees paid by it on account thereof. And, therefore, it is strictly accurate to say, as we understand the record, that the county court, in approving Ingalls’ account on final settlement, decreed that he was entitled to a credit for all the moneys paid by him as attorney’s fees in the action against Ben Holladay’s estate. But, however this may be, the fact still remains that the county court adjudged and decreed that there was due and unpaid to Mitchell & Tanner at the time of the final *519settlement the sum of $1,833.33; and this adjudication is binding on Ingalls and his bondsmen, and they cannot he heard, in this proceeding, to sáy that the-court erred in not deducting therefrom the amount which they now claim to have been overpaid Mitchell & Tanner on some other account.
Rehearing Denied.